xx AIA Document G701 – Change Order PROJECT (Name and Address) CHANGE ORDER NUMBER:01 OWNER: x Diamond Jo New Casino DATE:January 25, 2008 ARCHITECT: o 301 Bell Street/Port of Dubuque Dubuque, IA52001 CONTRACTOR: x TO CONTRACTOR (Name and Address) ARCHITECT’S PROJECT NUMBER: FIELD: o Conlon Construction Co. CONTRACT DATE:September 25, 2007 OTHER: o 1100 Rockdale Road CONTRACT FOR:General Construction Dubuque, IA52003 THE CONTRACT IS CHANGED AS FOLLOWS: (Include, where applicable, any undisputed amount attributable to previously executed Construction Change Directives). 1.Delete all reference to the October 31, 2008 Substantial Completion. Substantial Completion shall be November 20, 2008. 2.Per Section 5.2.1 the contract amount shall be changed to 3.Delete the previous Exhibit B.Included in the GMP are Allowances per new Exhibit B dated February 11, 2008.Allowances will be finalized as pricing is returned by way of change orders to the contract. 4.A contingency of $1,500,000.00 is included in the GMP.There will be no fee added to the contingency amount.When a contingency amount is used and approved by the Owner, the Contractor’s Fee will be applied. 5.Liquidated Damages as noted in 4.3.1 will be based on a Substantial Completion of November 20, 2008. 6.An incentive clause of $10,000.00 per day for early completion will be given provided that Phase 1 of the adjacent City of Dubuque Parking Facility is completed within 10 days of substantial completion of the Diamond Jo Casino. 7.Proposal Requests 1 thru 5, as noted on the attached Exhibit J, are included in the GMP dated February 11, 2008. 8.The previously Exhibit D has been replaced with a current GMP estimate – Exhibit D dated January 17, 2008. 9.There will be a savings split of 60% to Owner and 40% to Contractor on items where a savings is realized. 10.
